SEC 873 (03/2003) Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. OMB APPROVAL OMB Number: 3235-0060 Expires: January 31, 2008 Estimated average burden hours per response38.0 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November 29, 2007 ADVANCE AUTO PARTS, INC. (Exact name of registrant as specified in its charter) Delaware 001-16797 54-2049910 (State or other jurisdiction of (Commission File Number) (I.R.S. Employer incorporation or organization) Identification No.) 5673 Airport Road, Roanoke, Virginia 24012 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code (540) 362-4911 Not Applicable (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) INFORMATION TO BE INCLUDED IN THE REPORT Item 7.01 Regulation FD Disclosure. On November 29, 2007, Advance Auto Parts, Inc. (the “Company”), issued a press release announcing the appointment of Darren R. Jackson as President and Chief Executive Officer effective January 7, 2008.A copy of the press release is attached as Exhibit 99.1 and furnished herewith.Exhibit 99.1 shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities under that Section and shall not be deemed to be incorporated by reference into any filing of the Company under the Securities Act of 1933, as amended, or the Exchange Act. Item 9.01Financial Statements and Exhibits. (d) Exhibits. Exhibit Number 99.1 Press Release, dated November 29, 2007, issued byAdvance Auto Parts, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ADVANCE AUTO PARTS, INC. (Registrant) Date:November 29, 2007 /s/Michael O. Moore (Signature)* Michael O. Moore Executive Vice President, Chief Financial Officer * Print name and title of the signing officer under his signature. EXHIBIT INDEX Exhibit Number ExhibitDescription 99.1 Press Release, dated November 29, 2007, issued by Advance Auto Parts, Inc.
